DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al. (US 6,627,657 B1).
Regarding claims 1-4,  Hilgren teaches a method of bleaching and disinfecting (3: 27-29, 33-34, 16: 53-55, 17: 1, 18) by an anti-bacterial, or disinfectant, composition for cleaning textiles and laundry comprising C1-C4 peroxycarboxylic acid; [abstract, claim 1-c, claim 4], C5-C12 peroxycarboxylic acid; [abstract, claim 1-c, claim 5], n wherein n=1-4 and R is chosen from alkyl, alkenyl and aryl groups; [claim 1-b, claim 17], hydrogen peroxide oxidizing agent; [abstract, claim 1-a], anionic surfactant (i.e. surfactant coupler); [13: 43], water as solvent; [5: 63-67], and additional agent such as hydrotrope; [3: 33, 5: 45].  It is noted that the composition is free of peroxy sulfonated oleic acid and sulfonated oleic acid. Composition is used/ applied on textile, prior or during laundry, at the claimed temperature range (such as 100, 130 and 160 deg. F.) which corresponds to the instantly claimed 25ºC to 50 ºC; [5: 17-18, 16: 55-65].  The pH of use solution is about 8 or greater than 8; [17: 5-10], and obviously/naturally it would be drained after rinsing.  Composition is used for washing fabrics by laundry machines; [16: 50-53, 35: 12].
Regarding claim 1,  Hilgren’s teaching of peroxy carboxylic acid(s) is C5-C12 which is not anticipatory with respect to instantly claimed range of C5-C22 but it constitutes a major overlap that renders the claim obvious. At the time to select the lower carbon chain range with the motivation of utilizing more hydrophilic carboxylic and peroxy carboxylic acid for disinfecting and bleaching purpose (hydrogen peroxide). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Regarding claims 5-6, Hilgren teaches the total amounts of percarboxylic acids 0.2-30% and that of carboxylic acids 0.2-30%; [claim 1: a, b, c]. it does not teach their individual amounts by which the ratio could be calculated.  However, it is noted that once the oxidations of carboxylic acids have occurred (given an equal amounts of C5-C12  and C1-C4 carboxylic acid precursors) it is obvious that at least the ratio of 1:1 is 
Regarding claims 7-8, Hilgren teaches the same composition as claimed. 
The Office realizes that all the claimed effects or physical properties (as stated in the instant claims) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, providing similar bleaching efficacy to compositions comprising PSOA/SOA or hydrotrope couplers, expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al. (US 6,627,657 B1).
Regarding claims 9-11, 13 and 17,  Hilgren teaches an equilibrium bleaching and disinfecting by an anti-bacterial, or disinfectant, composition for cleaning textiles as a laundry composition comprising C1-C4 peroxycarboxylic acid; [abstract, claim 1-c, claim 4], C5-C12 peroxycarboxylic acid; [abstract, claim 1-c, claim 5], peroxy acetic acid, peroxyoctanoic acid; [9: 40], carboxylic acids with general formula of R(COOH)n wherein n=1-4 and R is chosen from alkyl, alkenyl and aryl groups; [claim 1-b, claim 17], acetic acid; [8: 41], octanoic acid; [8: 63], hydrogen peroxide oxidizing agent; [abstract, claim 1-a], anionic surfactant (i.e. surfactant coupler); [13: 43], water as solvent; [5: 63-67], and additional agent such as hydrotrope; [3: 33, 5: 45].  It is noted that the composition is free of peroxy sulfonated oleic acid and sulfonated oleic acid. 
Hilgren’s teaching of peroxy carboxylic acid(s) is C5-C12 which is not anticipatory with respect to instantly claimed range of C5-C22 but it constitutes a major overlap that renders the claim obvious. At the time to select the lower carbon chain range with the motivation of utilizing more hydrophilic carboxylic and peroxy carboxylic acid for disinfecting and bleaching purpose (hydrogen peroxide). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Regarding claims 12 and 14-15,  Hilgren teaches the total amounts of percarboxylic acids 0.2-30% and that of carboxylic acids 0.2-30%; [claim 1: a, b, c]. it does not teach their individual amounts by which the ratio could be calculated.  However, it is noted that once the oxidations of carboxylic acids have occurred (given 5-C12  and C1-C4 carboxylic acid precursors) it is obvious that at least the ratio of 1:1 is present.  This limitation is construed as an obvious matter, experimental laboratory practice, which depends on intended combination of peroxy carboxylic acids to be present in composition, which does not impart patentability. The method of Hilgren teaches the exposure of cleaning composition to textiles prior to laundering or after that (for 40 minutes); [16: 42-47, table 1, 17: 43-45].  On claim 14, the pH of use solution is about 8 or greater than 8; [17: 5-10].

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al. (US 6,627,657 B1) as applied to claims 9 and 17, and further in view of Herdt et al. (US 2009/0263539 A1).
Regarding claims 16 and 18,  Hilgren does not teach the claimed secondary alkane sulfonate.  However, the analogous art of Herdt teaches a similar peracid composition for laundry (100) comprising a secondary alkane sulfonate as stabilizing hydrotrope; [65].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add the secondary alkane sulfonate of Herdt to Hilgren’s composition with the motivation of enhancing the detersive efficacy (it is an anionic surfactant) and stability of equilibrium composition of Hilgren, as taught by both Herdt and Hilgren above. 

                                   Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/12/04